DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 21 September 2021.  Claims 1 and 6-8 are amended.  No claims are canceled.  Claims 16-17 are added.  Claims 1-17 are pending. Of note, applicant mentioned that claim 11 was amended (see the next to last paragraph of remarks page 15), however claim 11 was not actually amended.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 10, filed 21 September 2021, with respect to the rejection(s) of claim(s) 6-10 under 35 USC 112 sixth paragraph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  


Applicant’s argument 1, see remarks pages 10-13, filed 21 September 2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 in view of Fahrendorff-Kinsey have been fully considered and are persuasive for claims 1-10 and are not persuasive for claims 11-15.  Therefore, the rejection for claims 1-10 has been withdrawn and the rejection for claims 11-15 is maintained.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-10 in view of Fahrendorff-Kinsey-Falevsky.
With respect to applicant’s argument 1 that the prior art of record, in particular Fahrendorff, failed to disclose the amendment to independent claims 1 and 6 “identifying a skill gap of entities going for the meeting thereby extracting and feeding relevant meeting content to help the entities successfully execute the meeting”, examiner has relied upon a new reference, Falevsky, in the rejection below for this amendment. Claim 11 was not amended to include this explanation and as such, the argument is not commensurate with claim 11’s scope and claim 11’s previous rejection is maintained. Examiner recommends amending claim 11 to match the scope of the other independent claims.

Applicant’s argument 2, see remarks pages 13-15, filed 21 September 2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 in view of Fahrendorff-Kinsey have been fully considered and are persuasive for claims 1-10 and are not persuasive for claims 11-15.  Therefore, the rejection for claims 1-10 has been withdrawn and the rejection for claims 11-15 is maintained.  However, upon further 
With respect to applicant’s argument 2 that the prior art of record, in particular Fahrendorff, failed to disclose “computing a plurality of similarity scores corresponding to a plurality of past meeting information against the current meeting information…; and identifying a past meeting information, amongst the plurality of past meeting information…, having a highest similarity score… identifying a past skillset based on a set of past service provider parameters…; correlating the past skillset with a current skillset … identify a skill gap, between the past skillset and the current skillset, to be attained by the current service provider entity; and extracting the meeting content from one or more databases, based on the identified skill gap…”.
Applicant’s argument is based on Fahrendorff selecting/inviting participants based on identified skillset gaps instead of feeding relevant content to the preselected participants to make them self-sufficient during the meeting, however there is no link between the body and the preamble, so arguing the limitations of the body according to the preamble’s interpretation is not commensurate with the scope of the claims.  Examiner recommends making further amendments to clarify the intended interpretation.  First, it would be helpful to add self-sufficient into the claims in order to clarify the purpose, to use the preamble amendment within the body of the claim, and to double check that the different labels aren’t meant to describe the same elements (explanation in 
Additionally, feeding content to preselected participants is not included within the body of the claims.  The amendment to the preamble of claims 1 and 6 are directed towards an intended use and is not relied upon in the body of the claim due to similar but different terminology.  In essence, a meeting is attended by entities going for the meeting (only in claims 1 and 6 since claim 11 does not include this entity. Also an entity going to a meeting is not necessarily a preselected participant), a client, and a service provider, as well as current service provider entities available for attending (i.e. the potential attendees/invitees).  Past service provider entities are used to identify skillset gaps in the set of potential attendees.  Additionally, meeting content and meeting information are described with multiple different phrases within claims 1, 6, and 11 and examiner assumes that each phrase describes a different element: relevant meeting content is extracted and fed to help the confirmed attendees successfully execute the meeting (only in claims 1 and 6 since claim 11 does not include relevant meeting content nor the intended use of helping to successfully execute the meeting. Also, how is relevance determined?), current meeting information, past meeting information, and meeting content extracted from databases and facilitated to at least one current service provider entity (since this meeting content in the last limitation is sent to a different entity than is mentioned in the preamble of claims 1 and 6 (current service provider entity that is available for attending vs. entity going for the meeting), examiner interprets this as a different type of meeting content). 
Since applicant’s explanations of how the skill gap is identified (see pages 13-14) is made in light of the preamble’s preselected participants and relevant meeting content, examiner respectfully points out that the limitations are not actually linked to the elements in the preamble and applicant’s argument is unfortunately not commensurate with the current scope.  There are two mentions of “a skill gap” (in the preamble and again in the sixth limitation) and since each mention is described with respect to different entities, examiner interprets this as two different identified skill gaps. The explanations about how the skillset gap is identified is described with respect to the current and past meeting information and the potential and past service provider entities. It is not linked to the preselected/confirmed entities mentioned in the preamble and is actually used for facilitating content to the potential attendee. Examiner recommends amending the claims to further clarify the relationships between the many similarly named elements and to further describe the intended interpretation.
Applicant also mentioned in the first two lines of page 14 that the preselected participants can refer to the relevant meeting content before attending the meeting, however being able to access the relevant content before the meeting is not included in either the preamble or the body of the claim.


With respect to whether or not Fahrendorff teaches comparing meeting information with past meeting information to compute a similarity score (element a, page 14), examiner notes that there appears to be a difference of interpretation in what constitutes current and past meeting information. Additionally, examiner respectfully points out that the comparison of current and past meeting information is not linked to the preselected/confirmed meeting participants but is instead linked to past and potential participants. The claim explains that “the current meeting information comprises a set of current service provider entities available for attending the meeting”, i.e. potential attendees, however this is open-ended language and the meeting information can include any other type of information related to a current meeting, e.g. meeting requirements and needed skillsets. The claim also explains that the “past meeting information is associated with past meetings attended by the service provider” and that the past meeting information is used to identify a set of past service provider entities that were involved in attending the past meetings similar to the meeting to be attended, i.e. past attendees. Again, the meeting information can include any type of information related to the past meeting, e.g. past skillsets.  Fahrendorff 0217 described comparing the current potential meeting’s skillset needs with skillset information obtained from previous meetings, i.e. comparing current and past meeting information, and also identifying similar skillsets when the desired ones are not available (see Fahrendorff 0218). Since skillsets that are needed for a meeting and skillsets from previous meetings are types of meeting information and they are being compared, examiner maintains that Fahrendorff teaches comparing current and past meeting information to compute a similarity between the two. Additionally, with respect to the “score” aspect of the limitation, examiner had referenced the Fahrendorff 0136 to illustrate that there is a score indicating the degree of association with meeting content, i.e. a type of similarity score related to the meeting information.  
Additionally, examiner explained in the next limitation in the independent claims that Kinsey described matching the needs of a customer with the abilities of the service provider (see Kinsey 0211), the matching is based on determined similarity scores (see Kinsey 0216) as well as history information (see Kinsey 0245) and provided services, i.e. skills (see Kinsey 0246), and automatically scheduling an appointment when all customer preferences match the service provider’s abilities (see Kinsey 0214).  For example, potential service providers are identified based on having previously held appointments for the same issue (see Kinsey 0259) and also that a meeting is scheduled with a service provider from a group of service providers that have previously had appointments with the customer (see Kinsey 0265). This would also teach the claimed comparing current and past meeting information to compute similarity scores.
With respect to whether or not Fahrendorff teaches a similarity score indicating a cosine similarity and that a similarity score is different than an effectiveness score (element b, page 14), cosine similarity is not included in the independent claims and examiner had relied upon Kinsey in the dependent claims for this aspect (Kinsey 0216: computing similarity via cosine angle between vectors). Examiner explained the interpretations and teachings of the prior art with respect to the similarity score in the previous two paragraphs which is not repeated here.
With respect to whether or not Fahrendorff teaches a skillset of past service providers who had previously attended a similar meeting being compared with a skillset of current participants (element c, pages 14-15), again, applicant’s interpretation is based on the assumption that the skillset of the preselected/confirmed participants is being used for the comparison with the past skillset, however the claim uses the skillset of the current potential attendees and not the participants who are actually going to the meeting.
With respect to whether or not Fahrendorff teaches extracting meeting content (element d, page 15), again, applicant’s interpretation is based on the assumption that the meeting content is being fed to the preselected/confirmed participants in the preamble to execute the meeting successfully, however as explained above, the meeting content in the body is not the same as that in the preamble and the body does not include the intended purpose of successfully executing the meeting (also, how is a meeting determined to be successful?). Examiner has relied upon a new reference for the preamble’s meeting content and maintains Fahrendorff for the meeting content in the body.  

Applicant’s argument 3 regarding new claims 16-17, see remarks pages 15-16, filed 21 September 2021, have been fully considered and are persuasive.  Therefore, the claims have been objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrendorff et al. (U.S. Patent Publication 2021/0058264) in view of Kinsey, II et al. (U.S. Patent Publication 2014/0136259).

Regarding claim 11, Fahrendorff disclosed a non-transitory computer-readable storage medium including instructions stored thereon that when processed by a processor (see Fahrendorff 0027: computer-readable medium implementing the method) cause a system to perform operations comprising:
receiving a current meeting information associated with the meeting to be attended between a client and the service provider (see Fahrendorff 0194: obtaining information, e.g. agenda points and participants, used to create a new meeting), wherein the current meeting information comprises a set of current service provider entities available for attending the meeting (see Fahrendorff 0198: determining availability of potential meeting participant | 0194: obtaining participants for a new meeting | Fahrendorff 0220: recommending possible meeting participants | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to identify similar alternate participants to attend the meeting);
computing a plurality of similarity (see Fahrendorff 0217: compare current needs with skillset database) scores (see Fahrendorff 0139: calculating an effectiveness score for the meeting) corresponding to a plurality of past meeting information against the current meeting information, wherein the plurality of past meeting information are associated with a plurality of past meetings attended by the service provider (see Fahrendorff 0193: determining current meeting objects | Fahrendorff 0217: skillset array of user’s past meetings, compare current needs with skillset database | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to identify similar alternate participants to attend the meeting);
identifying a past meeting information, amongst the plurality of past meeting information associated with a plurality of past meetings attended by the service provider, having a highest similarity score (see Kinsey combination below), amongst the plurality of similarity scores (see Fahrendorff 0214: skillset matching (which is based on past meetings information - 0217) to invite meeting attendees | Fahrendorff 0221: invite participants based on expertise);
identifying a set of past service provider entities from the past meeting information, wherein the set of past service provider entities were involved in attending the past meetings similar to the meeting to be attended (see Fahrendorff 0141: identifying past meeting attendee participation information | Fahrendorff 0026: determining participant’s meeting habits. i.e. previously attended meetings | Fahrendorff 0218: identifying similar participants to attend the meeting | Fahrendorff 0214: skillset matching (which is based on past meetings information - 0217) to invite meeting attendees | Fahrendorff 0221: invite participants based on expertise);
identifying a past skillset based on a set of past service provider parameters associated with the set of past service provider entities, wherein the past skillset is associated with at least one past service provider entity of the set of past service provider entities (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database);
correlating the past skillset with a current skillset associated with at least one current service provider entity of the set of current service provider entities (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database | Fahrendorff 0191: obtaining current meeting requirements) to identify a skill gap, between the past skillset and the current skillset, to be attained by the current service provider entity (see Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to look for similar alternate participants to attend the meeting); and
extracting the meeting content from one or more databases, based on the identified skill gap, wherein the meeting content is facilitated to the at least one current service provider entity for attending the meeting (see Fahrendorff 0214: skillset matching to invite attendee | Fahrendorff 0221: invite participants based on expertise).

Fahrendorff did not explicitly disclose that past meeting information “having a highest similarity score”, however in a related art of scheduling meetings (see Kinsey 0210), Kinsey disclosed matching the needs of a customer with the abilities of the service provider (see Kinsey 0211), matching is based on determined similarity scores (see Kinsey 0216) as well as history information (see Kinsey 0245) and provided services, i.e. skills (see Kinsey 0246), and automatically scheduling an appointment when all, i.e. highest similarity score, customer preferences match the service provider’s abilities (see Kinsey 0214).  For example, potential service providers are identified based on having previously held appointments for the same issue (see Kinsey 0259) and also that a meeting is scheduled with a service provider from a group of service providers that have previously had appointments with the customer (see Kinsey 0265).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fahrendorff and Kinsey to further describe selecting based on the most similar historical data.  Including Kinsey’s teachings would increase a customer’s access to a wider range of service providers (see Kinsey 0263) while also increasing the relevancy of meeting attendees (see Kinsey 0259).

Regarding claim 12, Fahrendorff-Kinsey disclosed the medium as claimed in claim 11, wherein the computing of the plurality of similarity scores corresponding to the plurality of past meeting information against the current meeting information is performed by:
generating a plurality of past meeting vector (see Kinsey 0216: computing similarity via cosine angle between vectors) representations corresponding to the plurality of past meeting information stored in a deal database (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database. While Fahrendorff did not explicitly disclose the use of vectors when generating past skillsets, Kinsey disclosed using vectors to represent data.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above);
generating a current meeting vector (see Kinsey 0216: computing similarity via cosine angle between vectors) representation corresponding to the current meeting information (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database. While Fahrendorff did not explicitly disclose the use of vectors when generating current skillsets, Kinsey disclosed using vectors to represent data.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above); and
applying a cosine (see Kinsey 0216: computing similarity via cosine angle between vectors) similarity technique on each of the plurality of past meeting vector representations relative to the current meeting vector representation to calculate the plurality of similarity (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to look for similar alternate participants to attend the meeting | Fahrendorff 0214: skillset matching to invite attendee | Fahrendorff 0221: invite participants based on needed expertise. While Fahrendorff did not explicitly disclose the use of a cosine similarity technique when comparing vectors when generating past skillsets, Kinsey disclosed using comparison of vectors using a cosine technique.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above) scores (see Fahrendorff 0139: calculating an effectiveness score for the meeting), for the plurality of past meeting information, indicating a similarity level between each past meeting information and the current meeting information (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database | Fahrendorff 0218: desired participant is unavailable, i.e. meeting skills between past and present are similar, so system uses skillsets to look for similar alternate participants to attend the meeting | Fahrendorff 0214: skillset matching to invite attendee | Fahrendorff 0221: invite participants based on needed expertise).

Regarding claim 13, Fahrendorff-Kinsey disclosed the medium as claimed in claim 11, wherein the correlating of the past skillset with the current skillset associated with the at least one current service provider entity comprises:
generating one or more past skill vector (see Kinsey 0216: computing similarity via cosine angle between vectors) representations corresponding to the past skillset (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database. While Fahrendorff did not explicitly disclose the use of vectors when generating past skillsets, Kinsey disclosed using vectors to represent data.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above);
generating one or more current skill vector (see Kinsey 0216: computing similarity via cosine angle between vectors) representations corresponding to the current skill set (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database. While Fahrendorff did not explicitly disclose the use of vectors when generating current skillsets, Kinsey disclosed using vectors to represent data.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above); and
applying a cosine (see Kinsey 0216: computing similarity via cosine angle between vectors) similarity technique on each of the one or more past skill vector representations vis-a-vis the one or more current skill vector representations (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to look for similar alternate participants to attend the meeting | Fahrendorff 0214: skillset matching to invite attendee | Fahrendorff 0221: invite participants based on needed expertise. While Fahrendorff did not explicitly disclose the use of a cosine similarity technique when comparing vectors when generating past skillsets, Kinsey disclosed using comparison of vectors using a cosine technique.  The motivation to combine Fahrendorff and Kinsey is the same as that presented in claim 1 above).

Regarding claim 14, Fahrendorff-Kinsey disclosed the medium as claimed in claim 11, wherein the current meeting information further comprises at least one of client’s name, client’s business type, client’s requirement (see Fahrendorff 0025: meeting information includes names), and wherein the client and the service provider includes entities from internal to an organization (see Fahrendorff 0227: participants are employee) and external to the organization (see Fahrendorff 0055: meetings include non-corporate persons | Fahrendorff 0165: meetings include workplace users, i.e. internal, as well as stakeholders, i.e. external).

Regarding claim 15, Fahrendorff-Kinsey disclosed the medium as claimed in claim 11, wherein the set of past service provider parameters comprises at least one of designation, band-level, skills (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database), experience, business unit and win ratio.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrendorff et al. (U.S. Patent Publication 2021/0058264) in view of Kinsey, II et al. (U.S. Patent Publication 2014/0136259) and further in view of Falevsky (U.S. Patent 9,953,650).

Regarding claim 1, Fahrendorff disclosed a method of facilitating meeting content to be referred by a service provider for attending a meeting (see Fahrendorff 0221: invite participants based on expertise) characterized by identifying a skill gap of entities going for the meeting thereby extracting and feeding relevant meeting content to help the entities successfully execute the meeting (see Falevsky combination below), the method comprising:
receiving a current meeting information associated with the meeting to be attended between a client and the service provider (see Fahrendorff 0194: obtaining information, e.g. agenda points and participants, used to create a new meeting), wherein the current meeting information comprises a set of current service provider entities available for attending the meeting (see Fahrendorff 0198: determining availability of potential meeting participant | 0194: obtaining participants for a new meeting | Fahrendorff 0220: recommending possible meeting participants | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to identify similar alternate participants to attend the meeting);
computing a plurality of similarity (see Fahrendorff 0217: compare current needs with skillset database) scores (see Fahrendorff 0139: calculating an effectiveness score for the meeting) corresponding to a plurality of past meeting information against the current meeting information, wherein the plurality of past meeting information are associated with a plurality of past meetings attended by the service provider (see Fahrendorff 0193: determining current meeting objects | Fahrendorff 0217: skillset array of user’s past meetings, compare current needs with skillset database | Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to identify similar alternate participants to attend the meeting);
identifying a past meeting information, amongst the plurality of past meeting information associated with a plurality of past meetings attended by the service provider, having a highest similarity score (see Kinsey combination below), amongst the plurality of similarity scores (see Fahrendorff 0214: skillset matching (which is based on past meetings information - 0217) to invite meeting attendees | Fahrendorff 0221: invite participants based on expertise);
identifying a set of past service provider entities from the past meeting information, wherein the set of past service provider entities were involved in attending the past meetings similar to the meeting to be attended (see Fahrendorff 0141: identifying past meeting attendee participation information | Fahrendorff 0026: determining participant’s meeting habits. i.e. previously attended meetings | Fahrendorff 0218: identifying similar participants to attend the meeting | Fahrendorff 0214: skillset matching (which is based on past meetings information - 0217) to invite meeting attendees | Fahrendorff 0221: invite participants based on expertise);
identifying a past skillset based on a set of past service provider parameters associated with the set of past service provider entities, wherein the past skillset is associated with at least one past service provider entity of the set of past service provider entities (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database);
correlating the past skillset with a current skillset associated with at least one current service provider entity of the set of current service provider entities (see Fahrendorff 0217: skillset array of past meetings, compare current needs with skillset database | Fahrendorff 0191: obtaining current meeting requirements) to identify a skill gap, between the past skillset and the current skillset, to be attained by the current service provider entity (see Fahrendorff 0218: desired participant is unavailable, i.e. identifying a skillset gap, so system uses skillsets to look for similar alternate participants to attend the meeting); and
extracting the meeting content from one or more databases, based on the identified skill gap, wherein the meeting content is facilitated to the at least one current service provider entity for attending the meeting (see Fahrendorff 0214: skillset matching to invite attendee | Fahrendorff 0221: invite participants based on expertise).

Fahrendorff did not explicitly disclose that past meeting information “having a highest similarity score”, however in a related art of scheduling meetings (see Kinsey 0210), Kinsey disclosed matching the needs of a customer with the abilities of the service provider (see Kinsey 0211), matching is based on determined similarity scores (see Kinsey 0216) as well as history information (see Kinsey 0245) and provided services, i.e. skills (see Kinsey 0246), and automatically scheduling an appointment when all, i.e. highest similarity score, customer preferences match the service provider’s abilities (see Kinsey 0214).  For example, potential service providers are identified based on having previously held appointments for the same issue (see Kinsey 0259) and also that a meeting is scheduled with a service provider from a group of service providers that have previously had appointments with the customer (see Kinsey 0265).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fahrendorff and Kinsey to further describe selecting based on the most similar historical data.  Including Kinsey’s teachings would increase a customer’s access to a wider range of service providers (see Kinsey 0263) while also increasing the relevancy of meeting attendees (see Kinsey 0259).

	Fahrendorff-Kinsey did not explicitly disclose the meeting is “characterized by identifying a skill gap of entities going for the meeting thereby extracting and feeding relevant meeting content to help the entities successfully execute the meeting”. As explained above, this limitation is in the preamble and is intended use, however, in a related art, Falevsky disclosed providing informational links during the meeting that are based on attendee knowledge gaps (see Falevsky 23:17-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fahrendorff-Kinsey and Falevsky to further describe sharing additional content with meeting attendees. Including Falevsky’s teachings regarding customizing the additional content based on knowledge gaps would assist in more quickly covering the discussed topics and achieving the participants’ group goal (see Falevsky 23:13-16).

Regarding claim 6, the claim contains the limitations, substantially as claimed as described in claim 1 above and is rejected under Fahrendorff-Kinsey-Falevsky according to the rationale provided above. Fahrendorff-Kinsey-Falevsky further disclosed a system for facilitating meeting content to be referred by a service provider for attending a meeting, the system comprising:
a processor; and a memory, coupled with the processor, storing computer executable instructions which when executed cause the processor to perform the method of claim 1 above (see Fahrendorff Fig. 1 network, devices, and modules for performing the method | Fahrendorff 0027: modules perform the method). 

Regarding claims 2 and 7, the claims contain the limitations, substantially as claimed, as described in claim 12 above and are rejected under Fahrendorff-Kinsey-Falevsky according to the rationale provided above.

Regarding claims 3 and 8, the claims contain the limitations, substantially as claimed, as described in claim 13 above and are rejected under Fahrendorff-Kinsey-Falevsky according to the rationale provided above.

Regarding claims 4 and 9, the claims contain the limitations, substantially as claimed, as described in claim 14 above and are rejected under Fahrendorff-Kinsey-Falevsky according to the rationale provided above.

Regarding claims 5 and 10, the claims contain the limitations, substantially as claimed, as described in claim 15 above and are rejected under Fahrendorff-Kinsey-Falevsky according to the rationale provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        10 February 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452